Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 13, 2016

                                    No. 04-15-00805-CR

                                 Edward James DWYER Jr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B14568
                        Honorable M. Rex Emerson, Judge Presiding

                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to August 10, 2016. No further extensions will be granted.


                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court